Citation Nr: 0324548	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  96-16 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for migraine 
headaches, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from February 1990 
to June 1990 and from September 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied the 
issue of entitlement to a disability evaluation greater than 
30 percent for the veteran's service-connected migraine 
headaches.  


REMAND

Initially, the Board notes that there was a substantial 
change in the law during the pendency of the veteran's 
appeal.  Specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2002); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

Concerning the application of the VCAA to the current appeal, 
the Board notes that a complete and thorough review of the 
claims folder indicates that the veteran was last accorded a 
VA examination of his service-connected migraine headaches in 
April 1997, over six years ago.  According to the report of 
this evaluation, the veteran asserted that his headache 
disorder had progressively worsened in frequency and 
severity.  He described constant daily headaches (which 
involved a stabbing occipital pain that radiated around his 
head in a vice-like pattern and which included a mild 
sensitivity to noise but no nausea).  In addition, he noted 
that he also experienced a more severe form of headaches 
which involved loss of vision, phonophobia, a stabbing and 
throbbing quality, and nausea with emesis; which lasted 
"anywhere from two hours to two weeks;" and which required 
him to lie down in a dark and quiet room for relief.  

The examiner diagnosed a mixed headache disorder with chronic 
daily headaches and intermittent migraine headaches.  
Further, the examiner noted that the veteran was able to 
function with his chronic daily headaches but that he 
described incapacitation during the severe headaches which 
were unpredictable in time occurrence but which seemed to 
occur "at least several times per month."  

Since the April 1997 VA miscellaneous neurological disorders 
examination, numerous VA and private medical records have 
been obtained and associated with the claims folder.  Most of 
these reports reflect treatment for, and evaluation of, 
disabilities other than the veteran's service-connected 
migraine headaches.  The medical records which do discuss his 
headaches indicate that, when he sought private medical 
treatment in November 1999 for complaints of severe headaches 
for the past seven years, magnetic resonance imaging 
completed on his brain showed no intracranial lesion.  The 
examining physician provided an impression of a common 
headache and recommended that the veteran learn relaxation 
techniques from a psychologist.  Thereafter, at VA outpatient 
treatment sessions conducted in August 2000, October 2000, 
October 2001, and June 2002, the veteran continued to 
complain of recurrent severe headaches.  

Significantly, however, neither the report of the April 1997 
VA miscellaneous neurological disorders examination nor the 
subsequent pertinent private and VA outpatient treatment 
records provide information regarding the specific frequency 
of the veteran's migraine headaches or the effect of this 
condition on his economic adaptability.  See, 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2002) (which stipulates that 
evidence of very frequent and completely prostrating and 
prolonged attacks of migraine headaches which are productive 
of severe economic inadaptability is required for the next 
higher disability rating of 50 percent).  Consequently, the 
Board concludes that the veteran should be accorded a current 
VA examination to determine the nature and extent of his 
service-connected migraine headaches.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain the veteran's 
complete clinical records relating to any 
headache treatment that he may have 
received from the VAMC in Tuscaloosa, 
Alabama since November 2001.  

2.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA neurological examination to 
determine the nature and extent of the 
service-connected migraine headaches.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.   
 
The examiner should provide a discussion 
of the frequency and severity of the 
veteran's headaches.  In addition, the 
examiner should express an opinion as to 
whether the veteran's headaches are 
completely prostrating, prolonged, and 
productive of severe economic 
inadaptability.  

3.  The RO should then re-adjudicate the 
issue of entitlement to a disability 
evaluation greater than 30 percent for 
the service-connected migraine headaches.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
December 2001.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



